160 Ga. App. 68 (1981)
286 S.E.2d 59
GRANTHAM et al.
v.
NELSON et al.
62538.
Court of Appeals of Georgia.
Decided October 15, 1981.
Arthur L. Smith III, for appellants.
Roy D. Moultrie, for appellees.
BANKE, Judge.
This is a dispossessory action filed by the appellees on the ground that the appellants were in violation of certain terms of the lease agreement. The appellants answered denying this allegation and counterclaimed for damages for breach of contract and for malicious interference with their business. This appeal is from an order of the trial court granting a motion by the appellees for an immediate writ of possession, based on the appellant's failure to pay rent into the registry of the court in a timely manner pursuant to Code Ann. § 61-304 (c). The merits of the dispossessory action and of the appellants' counterclaim remain pending in the court below. Held:
Under the above circumstances, the writ of possession does not constitute a final judgment. Accordingly, because the appellants have failed to comply with the requirements of Code Ann. § 6-701 (a) (2) (as amended through Ga. L. 1979, pp. 619, 620), regarding interlocutory appeals, the appeal must be dismissed for want of jurisdiction. See Johnson v. Gwinnett County Bank, 156 Ga. App. 597 (1) (275 SE2d 157) (1980). We must reject the appellants' contention that the writ of possession purported to dismiss their answer and counterclaim. The rent which has been paid into the registry of the court has not been disbursed, and the court's order did not reach the merits of the action.
Appeal dismissed. Deen, P. J., and Carley, J., concur.